        Case 1:18-cv-04910-ALC-GWG Document 223 Filed 07/15/21 Page 1 of 4


                                       MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                                       190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                                       www.meltzerlippe.com



Nicholas P. Melito, Esq.
Writer’s Direct Dial: (516) 470-0183
Writer’s Facsimile: (516) 237-2893
Email: nmelito@meltzerlippe.com


                                                                  July 14, 2021
Via ECF
Honorable Andrew L. Carter, Jr.
Southern District of New York
40 Foley Square, Courtroom 1306
New York, NY 10007

          Re:        Diaz v. New York Paving, Inc.
                     Docket No. 18 Civ. 4910 (ALC)(GWG)

Dear Judge Carter:
       This firm represents Defendant New York Paving, Inc. (“Defendant”). We write pursuant
to Your Honor’s Individual Rules of Practice, Rule 2(A) to: (i) respond to Plaintiffs’ Pre-Motion
Letter for Rule 23 Class Certification (“Plaintiff’s Letter”); and (ii) request a pre-motion
conference for Defendant’s Motion to Decertify Plaintiff’s Fair Labor Standards Act Collective.
As detailed below, Plaintiff’s Letter mischaracterizes the factual posture of this matter.1
Summary of the Actual Facts Relevant to Plaintiffs’ Anticipated Motion
        Defendant provides asphalt and concrete paving services.2 The employees who provide
such services (collectively, “Pavers”) from Defendant’s Long Island City Yard generally are
required to work at multiple locations throughout New York City in one single shift. As such,
Pavers previously had to either drive their personal vehicles to each location during their shift (and
find parking in New York City), or leave their personal vehicle at a location, only to return there
from the last location. To avoid the issues which arose out of this daily procedure, Pavers began
voluntarily meeting at Defendant’s Long Island City yard (the “Yard”) in order to carpool from
location to location. This voluntarily carpooling began decades ago, and continues to this day.

1
  Relevantly, Plaintiffs’ Counsel’s entire Motion for Sanctions (ECF Nos. 210-212) perpetuates a fraud on this Court.
See ECF Nos. 213-14. Plaintiffs’ Counsel had correspondence drafted by Defendant’s Counsel which explicitly
identified Defendant’s Old Bethpage location in its possession less than one week before they filed their Complaint.
Further, Opt-in Plaintiffs directly observed Defendant testify about Old Bethpage’s operations in September 2018.
Despite the foregoing, Plaintiffs’ Counsel claims they only “uncovered” the existence of Old Bethpage as of February
2021. Even if true, discovery did not close until June 30, 2021, and Plaintiffs never sought Discovery on Old Bethpage
during those five months. Instead, Plaintiffs’ Counsel concealed this matter from the Court solely in order to seek
sanctions. Given this fraud upon the Court, Defendant intends to proceed with its own motion for sanctions following
Judge Gorenstein’s granting leave to pursue same. See ECF Nos. 215-216.

2
 This information, and other information relevant thereto, can be found in the Declarations of Peter Miceli dated
September 17, 2018 (ECF No. 37-1), and Robert Zaremski dated September 14, 2018 (ECF No. 37-2).
       Case 1:18-cv-04910-ALC-GWG Document 223 Filed 07/15/21 Page 2 of 4

MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

Honorable Andrew L. Carter, Jr.
July 14, 2021

        Defendant has never codified this carpool to/from the Yard into any policy, and has never
mandated any general Paver report to the Yard to participate in this carpooling service, or to
perform work in the Yard in connection with same. Plaintiffs can point to no documents or written
policies mandating Pavers report to/work at the Yard, because they do not exist. The only thing
Defendant did was provide Pavers vehicles to use when carpooling/being chauffeured. Further, the
only putative class members whom may have been required to perform any work outside of their
paving shifts are Foremen (i.e. supervisors for each individual Paving crew). Foremen are
compensated daily for this extra time. To the extent any non-Foremen believed they also were
required to perform such work, such “requirement” likely was communicated to Pavers by their
Foremen in ultra vires fashion. Thus this “requirement” cannot be imputed to Defendant.
Additionally, any work performed at the Yard prior/subsequent to Paving shifts is limited to
minimal loading of individualized tools, and takes no more than five to ten minutes of time.
Further, any work done by Pavers in such “loading” is actually the responsibility of the Foremen.
        All Pavers are members of two distinct unions. While the differing duties these unions
perform make certification of both impossible as a matter of law, the applicable collective
bargaining agreements (a “CBA”) do share one critical condition. Unit-employees must be paid
daily overtime pay for various reasons (including working more than 8 hours per day), regardless
of whether they work more than 40 hours per week. Finally, in June 2018, Defendant enacted a
policy that, to the extent non-Foremen drove the vehicles to/from the Yard (and/or performed the
de minimis loading of same), Defendant began compensating such non-Foremen for that time.
Individualized Inquiries Preclude Class and Collective Certification as a Matter of Law
       Plaintiffs’ class and collective is premised upon allegations that Defendant violated the Fair
Labor Standards Act (“FLSA”) and/or New York Labor Law (“NYLL”) by requiring its Pavers to
perform pre-/post-liminary work at the Yard without due compensation. See Plaintiffs’ Letter.3
        Pertinently, the FLSA and NYLL are limited to ensuring that an employer pays appropriate
overtime for all hours worked over 40 per week. See Herrera Lopez v. Metrowireless 167 Inc.,
2020 WL 289785, *2-3 (S.D.N.Y. Jan. 21, 2020). If an employer pays overtime for hours worked
below 40 per week, such payment can be used to satisfy the overtime pay requirements applicable
to any hours allowed to be worked above 40 per week. See 29 U.S.C. § 207(h); see also Conzo v.
City of New York, 667 F. Supp. 2d 279, 290-91 (S.D.N.Y. 2009) (holding that offsetting premiums
paid towards minimum wage and overtime compensation is calculated on a week-to-week basis).
This means if a plaintiff worked 40 hours in one workweek and establishes they are entitled to an
additional 5 hours of pay, they would not have an overtime claim for that week if they received

3
  Plaintiffs allege an “Agreed-upon Wages” claim under the NYLL. See ECF No. 1, ¶¶67-71. The NYLL does not
recognize this claim. See Order dated June 4, 2018 in Contrera et al. v. Langer et al., No. 16-CV-3851 at p. 7-11,
annexed at Exhibit “A”. Even were such claim recognized, resolution of same would be preempted by the Labor
Management Relations Act and/or the National Labor Relations Act. This is because determination of whether
Defendant “agreed” to pay Pavers rates mandated by their respective CBAs for this pre-/post-liminary work requires
an interpretation of applicable CBAs. See Hoops v. Keyspan Energy, 822 F. Supp. 2d 301, 306-07 (E.D.N.Y. 2011).

                                                        2
4849-9408-6385, v. 4
       Case 1:18-cv-04910-ALC-GWG Document 223 Filed 07/15/21 Page 3 of 4

MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

Honorable Andrew L. Carter, Jr.
July 14, 2021

the equivalent of 5 hours of “premium” overtime pay (due to, i.e., their employer’s compliance
with a CBA). See id. Further, pre-/post-liminary work is not compensable as a matter of law, unless
it is an “integral and indispensable part of the [employee’s] principal activities.” Integrity Staffing
Solutions, Inc. v. Busk, 135 S.Ct. 513, 517 (2014). Work which is de minimis in nature is also not
compensable as a matter of law. See, e.g., 29 C.F.R. §785.47; Order dated December 5, 2013 in
Colella v. City of New York, No. 07-CV-6312, p. 53, annexed at Exhibit “B”. Finally, “[a]n
employer’s actual or imputed knowledge that an employee is working is a necessary condition to
find the employer suffers or permits that work” for purposes of the FLSA/NYLL. Goodman v.
Port Auth. of NY and NJ, 850 F.Supp.2d 363, 379 (S.D.N.Y. 2012).
        Here, since Defendant never required Pavers to report to the Yard, it could not possibly
know which of the approximately 400 Pavers did so, and which performed any “work” thereat.
Thus, in order for any Paver to prove Defendant violated the FLSA/NYLL personally against them,
such Paver must establish that: (i) Defendant (not the Paver’s Foreman in ultra vires fashion) knew
that individual Paver was being required to report to the Yard and perform work thereat, and
allowed such work to proceed; (ii) the work that individual Paver performed while at the Yard on
a daily basis was more than de minimis; and (iii) the work that individual Paver performed was
sufficient such that the “premium” overtime payments they received pursuant to their CBA did not
“cover” the overtime hours actually worked. Pavers would need to establish these items per daily
shift, per week worked. Individualized inquiries such as these preclude class/collective
certification as a matter of law. See, e.g., Enriquez v. Cherry Hill Market Corp., 993 F. Supp. 2d
229, 234-36 (E.D.N.Y. 2014) (denying certification because a determination as to how many hours
class members worked, and thus whether they were underpaid, would amount to a mini-trial for
each member); Scott v. Chipotle Mexican Grill, Inc., No. 12 Civ. 8333 (ALC)(SN), 2017 WL
1287512, at *8 (S.D.N.Y. Mar. 29, 2017) (Carter, J.) aff’d 954 F.3d 502 (2d Cir. 2020) (denying
class certification where individualized inquiries were necessary to determine liability).
Plaintiff’s Claims Are Not Common/Typical of the Class Sought
        As a final matter, Plaintiff worked only for a few days in 2016 and a few months in 2017,
and never worked as a Foreman. As such, he was not subject to Defendant’s policy mandating
Foreman perform compensated work outside their Paving shifts. Further, Plaintiff also was not
subject to Defendant’s policy of compensating the non-Foreman Pavers who drove the
carpool/chauffeur vehicles, which arose in June 2018. To the extent Plaintiff is not subject to a
policy common to all putative class/collective members, or is subject to different defenses
uncommon/atypical to such members, certification must be denied. See, e.g., Shayler v. Midtown
Investigations, Ltd., 2013 WL 772818, *4, 8 (S.D.N.Y. Feb. 27, 2013) (noting certification is only
appropriate where “a class representative [possesses] the same interest and suffer[s] the same
injury as the other members of the class”); Segal v. Bitar, 2015 WL 364449, *10 (S.D.N.Y. May
26, 2015) (denying certification because class plaintiffs would be entitled to different relief).




                                                  3
4849-9408-6385, v. 4
       Case 1:18-cv-04910-ALC-GWG Document 223 Filed 07/15/21 Page 4 of 4

MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

Honorable Andrew L. Carter, Jr.
July 14, 2021

       Thus Defendant requests: (i) Plaintiffs’ Letter seeking leave to pursue class certification be
denied; and (ii) leave to proceed with Defendant’s Motion to Decertify Plaintiff’s FLSA
Collective. We thank Your Honor for your time and consideration of the foregoing request.4
                                                       Respectfully submitted,

                                                       /s/ Nicholas P. Melito
                                                       Nicholas P. Melito, Esq.

cc:      All Counsel of Record (via ECF)




4
  Defendant has requested Plaintiffs consent to a briefing schedule for both Plaintiff’s Motion for Certification and
Defendant’s Motion for Decertification. Plaintiff has yet to agree to any briefing schedule, other than noting it would
consent to 60 days for Defendant to Oppose Plaintiffs’ own Motion, and would request 30 days for Reply. Thus
Defendant respectfully requests, that, to the extent leave to file either motion is granted, the briefing schedule be as
follows: (i) Movant has 60 days to make their initial motion following the Court’s approval to proceed with same; (ii)
Opposition is due 60 days thereafter; and (iii) Reply is due 30 days after Opposition.

                                                           4
4849-9408-6385, v. 4
